         Case 3:19-cv-01651-WGY Document 249 Filed 05/05/20 Page 1 of 4



                       UNITED STATES DISTRICT COURT
                          DISTRICT OF PUERTO RICO

___________________________________
                                   )
In re FIDDLER GONZALEZ &           )
RODRIGUEZ, P.S.C.                  )
                    Debtor.        )
                                   )
NOREEN WISCOVITCH-RENTAS, as       )
Chapter 7 Trustee                  )
                                   )
                     Plaintiff,    )
                                   )
          v.                       )                  CIVIL ACTION
                                   )                  NO. 19-01651-WGY
LIBERTY MUTUAL INSURANCE COMPANY, )
AON RISK SOLUTIONS OF PUERTO RICO, )
INC., JOSE ACOSTA-GRUBB, JOSE      )
JULIAN ALVAREZ, CHARLES A.         )
BIMBELA, PEDRO MANZANO-YATES,      )
EDUARDO NEGRON-NAVAS, RICARDO L.   )
ORTIZ-COLON, JOSE A. SILVA-COFRESI,)
JOSE A. SOSA-LLORENS, VIVIAN REYES,)
CONJUGAL PARTNERSHIP ACOSTA-REYES, )
MARY DEAL, CONJUGAL PARTNERSHIP    )
ALVAREZ-DEAL, WALESKA MORA-ALDEBOL,)
CONJUGAL PARTNERSHIP               )
BIMBELA-ALDEBOL, CARMEN JUARBE,    )
CONJUGAL PARTNERSHIP               )
MANZANO-JUARBE, EMILY AREAN,       )
CONJUGAL PARTNERSHIP AREAN-NEGRON, )
MARIA SANTOS, CONJUGAL PARTNERSHIP )
SANTOS-ORTIZ, JUAN C. PEREZ-OTERO, )
JANE DOE, CONJUGAL PARTNERSHIP     )
PEREZ-DOE, JANET NAVARRETE,        )
CONJUGAL PARTNERSHIP               )
SILVA-NAVARETTE, DIANA LOZANO,     )
CONJUGAL PARTNERSHIP SOSA-LOZANO, )
and MARIA I. SANTOS-RIVERA,        )
                                   )
                     Defendants.   )
___________________________________)
YOUNG, D.J.                                          May 5, 2020


     
         Of the District of Massachusetts, sitting by designation.
         Case 3:19-cv-01651-WGY Document 249 Filed 05/05/20 Page 2 of 4



                                     ORDER

     Plaintiff/Counterclaim Defendant Noreen Wiskovitch-Rentas’

(“the Trustee”) Omnibus Motion to Dismiss Counterclaims filed by

Pedro J. Manzano-Yates and Jose A. Silva Cofresi, Omnibus Mot.

Dismiss Counterclaim, ECF No. 102,           and Omnibus Motion to

Dismiss Counterclaims filed by Jose Acosta Grubb and Eduardo

Negron Navas and Motion to Strike Demand for Attorneys’ Fees,

ECF No. 146, are each hereby ALLOWED and the Counterclaims are

each dismissed in their entirety without prejudice.            These

defendants are granted leave to move to amend their

counterclaims within thirty days of the entry of this order.1

     The counterclaims are, in essence, premature malicious

prosecution claims.       “In general terms, Puerto Rican law does

not acknowledge the existence of a civil action for damages as a

consequence of a civil suit.” Puerto Rican Am. Ins. Co. v.

Burgos-Diaz, No. CIV. 01-1186(SEC), 2006 WL 3490943, at *2

(D.P.R. Nov. 29, 2006) (Casellas, J.) (quoting Giménez Alvarez

v. Silen Maldonado, 131 D.P.R. 91, 97 (1992)).           There is a

narrow exception, however, when a plaintiff can demonstrate:

“(1) a civil action was instituted (2) maliciously and without

probable cause, (3) the case ended favorably to the plaintiff


     1 No party argues that considering these counterclaims
requires leave from the bankruptcy court, and this Court
presumes, without ruling, that no such leave is necessary. See
Carroll v. Abide, 788 F.3d 502, 506 (5th Cir. 2015).
                                      [2]
         Case 3:19-cv-01651-WGY Document 249 Filed 05/05/20 Page 3 of 4



(defendant in the initial civil action) and (4) the plaintiff

alleging malicious prosecution sustained damages thereby.” Id.

Logically, “[a] counterclaim asserting malicious prosecution is

premature where the claim relies on the current lawsuit as the

predicate for establishing the elements of the tort.”             Bonilla

v. Trebol Motors Corp., 913 F. Supp. 655, 662 (D.P.R. 1995); see

Puerto Rican Am. Ins. Co., 2006 WL 3490943, at *3 (ruling that

counterclaim for malicious prosecution premature); In re

Anderson, 24 B.R. 640, 642 (Bankr. M.D. Tenn. 1982) (dismissing

counterclaim for malicious prosecution brought against

bankruptcy trustee in adversary proceeding because absence of

favorable termination of that proceeding).           Notably, “the Puerto

Rico Supreme Court [has] been very clear that plaintiffs may not

disregard the requirements set by the Puerto Rico Supreme Court

in cases for malicious prosecution merely because plaintiffs

intend to disguise their counterclaim as something else.” TLS

Mgmt. & Mktg. Servs. LLC v. Rodriguez-Toledo, No. CV 15-2121

(BJM), 2018 WL 704722, at *2 (D.P.R. Feb. 2, 2018) (citation and

quotation omitted).2

         As the counterclaims are dismissed, the Court need not,

and does not, rule on the remaining arguments made by the


     2 The claims for attorneys’ fees and/or reservation of
rights are also dismissed without prejudice inasmuch as they are
apparently dependent upon counterclaims for malicious
prosecution.
                                      [3]
     Case 3:19-cv-01651-WGY Document 249 Filed 05/05/20 Page 4 of 4



Trustee.   These defendants are provided leave to move to amend

their counterclaims within thirty days of the entry of this

order.

     SO ORDERED.
                                            _/s/ William G. Young_
                                            WILLIAM G. YOUNG
                                            DISTRICT JUDGE




                                  [4]
